DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


In the Remarks filed Dec. 27, 2020, Applicant has referenced ([0019]-[0021]) of US 2008/0276652 for defining “a high temperature glass”, and indicated this reference was incorporated by reference US 2008/0276652.  However, the specification itself does not clearly define the term “high 
Additionally, Applicant argues in the response filed Dec. 27, 2020 (pg. 7) Pub’191 says nothing about a submerged combustion, high-temperature glass composition or glass compositions suitable for fiberization, and proceeds to reference the Bauer reference incorporated by reference and the high-temperature glass compositions in this reference.  If Applicant intends for these compositions to be defined as the high-temperature glass compositions and high temperature glass claimed in claim 1, this must be clearly defined in the specification.  Therefore, the Examiner also rejects the specification under 
	Claims 1-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-temperature" in claim 1, lines 1 and 3, is a relative term which renders the claim indefinite.  The term "high-temperature" in line 1 and 3 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  While Applicant has amended the claim to include a melter operating temperature of at least 1500 degrees C, it is unclear to the Examiner what the metes and bounds of the claim are regarding flowing a turbulent molten mass of high-temperature includes, since the term “high-temperature” is a relative term and there is no relationship claimed between the operating melt temperature and flowing a turbulent molten mass of high-temperature glass.  If Applicant intends to claim the temperature of the flowing turbulent molten mass of high-temperature glass, please specify the temperature, and verify these temperatures are supported in the specification.

Regarding defining “a high temperature glass” and “high temperature glass composition”, as discussed above, while application has support for incorporation by reference, the specification does not clearly define, “a high temperature glass” and “high temperature glass composition”, as the compositions for claims 1-5.  Please amend the specification to clarify and clearly define the terms “a high temperature glass” and “high temperature glass composition”.
Regarding “. . . and without aging the foam. . .”, Applicant has amended the claim 1 with the condition “. . . and without aging the foam. . .”.  The Examiner cannot find support for this amendment.  In the Response, filed Dec. 27, 2020 (pg. 9), Applicant asserts Fig. 1A illustrates there is no aging of the foam in the Applicant’s process.  The term “aging” is not in Applicant’s specification and there is no indication the Figures are drawn to scale.  Therefore, without further explanation from Applicant as to how the specification support, it is unclear to the Examiner that Applicant has support for this amendment.  If this is in error, please provide an explanation of where Applicant’s amendment issupported in the specification.
Specification
As stated in the rejections under 35 U.S.C. 112, the specification does not clearly define, “a high temperature glass” and “high temperature glass composition”, as the compositions for claims 1-5.  Therefore, the specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: please clearly define the terms “a high temperature glass” and “high temperature glass composition”.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3, and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLamielleure et al. (US2011/0120191 -hereinafter Pub’191), Rue et al. (US 2011/0236846A1 – hereinafter Rue), Jacques et al. (US2009/0176639 – hereinafter Jacques’639), Jacques et al. (US 2007/0122332 – hereinafter Jacques), Takei et al. (US 6,470,710 – hereinafter Takei), and Takei et al. (US 6,318,126 – hereinafter Pat’126).
Regarding claim 1, Pub’191 (Fig. 1 and [0015]) discloses molten material exiting from an outlet at a bottom of a melter and a melting temperatures ranging from 1500 degrees C and 1650 degrees C, which provide for a high temperature glass, and a refining vessel downstream of a melting vessel and the fining vessel in which bubbles are removed from the molten glass and the fining vessel may have temperatures higher than the melting vessel in order to lower viscosity and encourage gas removal.  Additionally, Rue (Figs. 1-4, [0004], and [0019]) discloses a submerged combustion melter (SCM) for melting raw material to form molten glass and discloses intimate contact of combustion gases and melt generates a bubbling bath, and Rue discloses an outlet at the bottom for the exit of molten glass.  Rue ([0023]) further discloses the submerged combustion melter having melt bath temperatures ranging from 1000 to 3300 degrees F (~538 to ~1815 degrees C).  Further, Jacques’639 (Fig. 1 and [0046] and 
Therefore, since Pub’191 discloses a melting vessel for melting specific glass compositions ranging from 1500 to 1650 degrees C and refining of the melt from the melting vessel, Jacques’639 discloses an SCM is compatible with refining and a refining zone comprising a floor, a roof, and a wall contacting the floor and roof, and Rue discloses SCM capable of melt bath temperatures ranging from approximately 538 to 1815 degrees C, it would be obvious to a person having ordinary skill in the art, the submerged combustion melter of Rue could be used in a method comprising flowing a turbulent molten mass glass from a submerged combustion melter to a refining zone (corresponding to a conditioning channel) comprising a floor, a roof, and a wall connecting the floor and roof.
Rue fails to disclose details of the flowing of the molten glass exiting the melter to a refining zone, specifically a turbulent molten mass of glass and stable bubbles.  However, Jacques ([0005]) discloses combustion by submerged burners and this method of combustion, within the materials, undergoing reaction, strong turbulence and vigorous convective motion around the gas jets of flames from the submerged burners.  Therefore, based on the additional teachings of Jacques, specifically submerged combustion provides for strong turbulence and vigorous convective motion, and the disclosures of Pub’191 and Jacques’639 of refining after a melter, including an SCM melter, by a refining zone downstream of a melter or SCM to effectively degas the glass even glass at high-temperatures flowing from a melter, it would be obvious to a person having ordinary skill in the art that the molten glass of the method of Pub’191 in view of Rue formed by a submerged combustion process includes 
As stated above, the teachings of Pub’191, Rue, Jacques’639, teach the melter (i.e. SCM) delivers foamy glass into the refining zone.  Further, since Jacques’639 and Pub’191 does not disclose pressure reduction, it would be obvious the flow channel (i.e. refining zone) having no intermediate pressure reduction, as claimed.
Jacques’639 (Fig. 1) discloses the refining zone is devoid of submerged combustion (SC) burners and any other components that would increase turbulence of the molten mass, and Jacques’639 does not illustrate or disclose a skimmer for skimming foam on the top surface of the molten mass in the refining zone (corresponding to the flow channel).  As stated above, Rue discloses the melter exit is at the bottom of the melter and Pub’191 discloses high-temperature glass exiting the bottom of the melter prior to entering the refining chamber, exiting at the bottom provides for without skimming the foam on the top surface of the molten mass prior to the molten mass entering the flow channel, as claimed.  Therefore, it would be obvious to a person having ordinary skill the flow channel devoid of SC burners and other components that would increase turbulence of the molten mass, and further there is no skimming the foam on the top of the molten mass prior to the molten mass entering the refining zone (corresponding to the flow channel).  
As discussed above, Pub’191 and Rue discloses molten material exits from the bottom of the melter and Pub’191 and Jacques discloses a refining section downstream of the melter.  With the obviousness of the process of Pub’191/Rue/Jacques’639 of a high-temperature molten material exiting the bottom of the melter, this provides for without skimming the foam on the top surface of the molten mass prior to the molten mass entering the flow channel, as claimed.  

Further, it would be obvious to a person having ordinary skill in the art, since Pat’126 discloses supplying a metal compound formed on molten glass can be immediately extinguished or diminished, it would be obvious to a person having ordinary skill in the art, aging the foam prior to destabilizing the foam is not required.  
The modification of the method of Pub’191, Rue, and Jacques’639 with foam breakers, as taught by Takei and Pat’126, provide for destabilizing foam generated by the turbulent SCM foam of Pub’191, Rue, and Jacques’639 and provides for directly impinging an impinging composition onto at least a portion of the foam generated by the turbulent SCM foam of Pub’191, Rue, and Jacques’639 in the flow channel.
Regarding claims 3 and 5, in addition to the rejection of claim 1 above, Takei (Examples 1 and 6) discloses a nozzle for spraying a metal compound on a foam layer of glass, such as an external two liquid mixed type spray nozzle (i.e. multiple fluid nozzle).  Therefore, based on the additional teachings of Takei, it would be obvious to a PHOSITA a spray nozzle for a slurry, such as the external two liquid mixed type spray nozzle, as taught by Takei.
Claims 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLamielleure et al. (US2011/0120191 -hereinafter Pub’191), Rue et al. (US 2011/0236846A1 – hereinafter Rue), Jacques et al. (US2009/0176639 – hereinafter Jacques’639), Jacques et al. (US 2007/0122332 – hereinafter Jacques), Takei et al. (US 6,470,710 – hereinafter Takei), and Takei et al. (US 6,318,126 – hereinafter Pat’126) as applied to claim 1 above, and further in view of Yamada et al. (JP09020526A – hereinafter Yamada).
Regarding claim 2, as discussed in the rejection of claim 1 above, it would be obvious in the method of Pub’191, Rue, Jacques’639, and Jacques to a person having ordinary skill in the art, the refining zones taught by Pub’191 and Jacques’639 could include foam breakers, such as nozzles spraying a slurry, such as a slurry of metal oxide particles, based on the teachings of Takei and Pat’126.  Takei (Col. 3, lines 47-63) discloses metal oxide powder consisting of aluminum oxide, titanium oxide, silicon oxide, zinc oxide, calcium oxide, magnesium oxide, iron oxide, chromium oxide, cobalt oxide, and cerium oxide, and discloses the powder may be suspended in water to form a slurry, which may be sprayed by a spray nozzle.  Since the metal oxide particles in water to form a slurry are employed in molten glass, it would obvious the slurry is a mixture comprising water mixed with glass-forming particulate ingredient (i.e. metal oxide powder).  
Takei is silent as to details the slurry, such as slurries comprising high pressure liquid water, but Yamada (English abstract) discloses a slurry of glass powder in water sprayed under pressure.  Therefore, it would be obvious to a person having ordinary skill in the art, spraying a slurry of powder .  
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLamielleure et al. (US2011/0120191 -hereinafter Pub’191), Rue et al. (US 2011/0236846A1 – hereinafter Rue), Jacques et al. (US2009/0176639 – hereinafter Jacques’639), Jacques et al. (US 2007/0122332 – hereinafter Jacques), Takei et al. (US 6,470,710 – hereinafter Takei), and Takei et al. (US 6,318,126 – hereinafter Pat’126) as applied to claim 1 above, and further in view of Upadhyaya (“Powder Metallurgy Technology”, Cambridge International Science Publishing, Aug. 2002, pg. 36).
Regarding claim 3, in addition to the rejection of claim 3 above, Upadhyaya (pg. 36) discloses a slurry is sprayed/atomized by a single-fluid nozzle or a two-fluid nozzle.  Therefore, based on the teachings of Upadhyaya, it would be obvious to a person having ordinary skill in the art that the one or more sprayed slurries, as discussed in the rejection of claim 1 above, could be sprayed by a nozzle, such as a single-fluid nozzle or a two-fluid nozzle (i.e. multiple-fluid nozzle), as claimed.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over DeLamielleure et al. (US2011/0120191 -hereinafter Pub’191), Rue et al. (US 2011/0236846A1 – hereinafter Rue), Jacques et al. (US2009/0176639 – hereinafter Jacques’639), Jacques et al. (US 2007/0122332 – hereinafter Jacques), Takei et al. (US 6,470,710 – hereinafter Takei), and Takei et al. (US 6,318,126 – hereinafter Pat’126) as applied to claim 1 above, and further in view of Upadhyaya (“Powder Metallurgy Technology”, Cambridge International Science Publishing, Aug. 2002, pg. 36) as applied to claim 3 above, and further in view of Fluent Inc. (“21.4.1 Atomizer Models”, http://jullio.pe.kr/fluent6.1/help/html/ug/node672.htm, available per Wayback Machine, May 20, 2008, 16 pages).
Regarding claim 4, Upadhyaya fails to disclose details of the spray/atomization single-fluid nozzle.  However, Fluent discloses a plain-orifice and pressure-swirl nozzle for spraying.  Therefore, it 
High-Temperature Glass Compositions and High Temperature Glass 
As stated above, Applicant argues in the response filed Dec. 27, 2020 (pg. 7) Pub’191 says nothing about a submerged combustion, high-temperature glass composition or glass compositions suitable for fiberization, and proceeds to reference the Bauer reference incorporated by reference and the high-temperature glass compositions in this reference.  It is not clear that Applicant has clearly defined the high-temperature glass composition or high temperature glass.  However, for compact prosecution purposes, the Examiner is presenting a rejection based on Applicant’s arguments.
Claims 1, 3, and 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (US 2008/0276652 – hereinafter Bauer), Jacques et al. (US2009/0176639 – hereinafter Jacques’639), Takei et al. (US 6,470,710 – hereinafter Takei), and Takei et al. (US 6,318,126 – hereinafter Pat’126).
Regarding claim 1, Bauer (Fig. 2 and [0008]-[0010],[0014] Table 1, and [0025]) discloses employing submerged combustion in the melting of high temperature glass and discloses chemical compositions of high-temperature glass.  Bauer discloses a method of feeding a glass batch into a melt chamber and the melt chamber is heated by submerged combustion burners positioned at the bottom of the melt chamber, gas released in the combustion process increases turbulence in the molten glass, foaming on the melt surface, and discloses molten glass may be removed through a side port for further refining.  Bauer ([0016]) discloses for some molten materials the presence of bubbles is undesirable, and steps must be taken to remove the bubbles, but Bauer ([0029] and Fig. 2) fails to disclose details of the removal of bubbles or foam (i.e. fining or refining).  However, Jacques’639 (Fig. 1 and [0046] and [0049]) 
Further, in addition to Bauer in view of Jacques’639, teaching a melter (i.e. SCM) delivering foamy glass into a refining zone, and the references of Jacques’639 and Bauer do not disclose pressure reduction, it would be obvious the flow channel (i.e. refining zone) having no intermediate pressure reduction, as claimed.
Additionally, Jacques’639 (Fig. 1) discloses the refining zone is devoid of submerged combustion (SC) burners and any other components that would increase turbulence of the molten mass and Jacques’639 does not disclose or illustrate a skimmer for skimming foam on the top surface of the molten mass prior to entering the refining zone (corresponding to the flow channel).  Bauer (Fig. 1) discloses an exit at the bottom of the melter prior to entering a refining chamber.  Therefore, based on the disclosure of Bauer and Jacques’639, it would be obvious to a person having ordinary skill the flow channel in the method of Bauer in view of Jacques’639 devoid of SC burners and other components that 
Bauer and Jacques’639, fail to disclose destabilizing the SCM generated foam by directly impinging an impinging composition onto at least a portion of the submerged combustion melter generated foam.    However, Takei (Col. 3, lines 48-63) teaches spraying a powder of a metal oxide by means of a gas or sprayed as a slurry to a foam layer in a furnace, and the metal compound will bring about breakage of the foam, and Pat’126 (Fig. 1, Col. 1, lines 7-11, Col. 2, lines 22-49) discloses a metal compound in the form of a solution, suspension, or powder supplied to a foam layer formed on molten glass can be immediately extinguished or diminished in an apparatus downstream of a melting tank.  Therefore, based on the additional teachings of Takei and Pat’126, it would be obvious to a PHOSITA in the method of Bauer in view of Jacques’639, the refining section downstream of the melter, could include foam breakers, such as nozzles spraying a slurry, such as a slurry of metal oxide particles, since the purpose of the refining zone of Bauer in view of Jacques’639 is to refine the glass (i.e. remove bubbles/foam) and Takei teaches a methods of breaking up foam by spraying a powder of a metal oxide, which will help prevent foam downstream, and Pub’126 discloses a metal compound in the form of a solution, suspension, or powder supplied to a foam layer formed on molten glass can be immediately extinguished or diminished in an apparatus downstream of a melting tank.  Additionally, since Pat’126 discloses supplying a metal compound formed on molten glass can be immediately extinguished or diminished, it would be obvious to a person having ordinary skill in the art, aging the foam prior to destabilizing the foam is not required.  
The modification of the method of Bauer in view of Jacques’639 with foam breakers, as taught by Takei and Pat’126, provide for destabilizing foam generated by the turbulent SCM foam of Bauer in 
Regarding claims 3 and 5, in addition to the rejection of claim 1 above, Takei (Examples 1 and 6) discloses a nozzle for spraying a metal compound on a foam layer of glass, such as an external two liquid mixed type spray nozzle (i.e. multiple fluid nozzle).  Therefore, based on the additional teachings of Takei, it would be obvious to a PHOSITA a spray nozzle for a slurry, such as the external two liquid mixed type spray nozzle, as taught by Takei.
Claims 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (US 2008/0276652 – hereinafter Bauer), Jacques et al. (US2009/0176639 – hereinafter Jacques’639), Takei et al. (US 6,470,710 – hereinafter Takei), and Takei et al. (US 6,318,126 – hereinafter Pat’126) as applied to claim 1 above, and further in view of Yamada et al. (JP09020526A – hereinafter Yamada).
Regarding claim 2, as discussed in the rejection of claim 1 above, it would be obvious in the method of Bauer in view of Jacques’639 to a person having ordinary skill in the art, the refining zone of Bauer in view Jacques’639 could include foam breakers, such as nozzles spraying a slurry, such as a slurry of metal oxide particles, based on the teachings of Takei and Pat’126.  Takei (Col. 3, lines 47-63) discloses metal oxide powder consisting of aluminum oxide, titanium oxide, silicon oxide, zinc oxide, calcium oxide, magnesium oxide, iron oxide, chromium oxide, cobalt oxide, and cerium oxide, and discloses the powder may be suspended in water to form a slurry, which may be sprayed by a spray nozzle.  Since the metal oxide particles in water form a slurry are employed in molten glass, it would obvious the slurry is a mixture comprising water mixed with glass-forming particulate ingredient (i.e. metal oxide powder).  
Takei is silent as to details the slurry, such as slurries comprising high pressure liquid water, but Yamada (English abstract) discloses a slurry of glass powder in water sprayed under pressure.  Therefore, it would be obvious to a person having ordinary skill in the art, spraying a slurry of powder .  
Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (US 2008/0276652 – hereinafter Bauer), Jacques et al. (US2009/0176639 – hereinafter Jacques’639), Takei et al. (US 6,470,710 – hereinafter Takei), and Takei et al. (US 6,318,126 – hereinafter Pat’126) as applied to claim 1 above, and further in view of Upadhyaya (“Powder Metallurgy Technology”, Cambridge International Science Publishing, Aug. 2002, pg. 36).
Regarding claim 3, in addition to the rejection of claim 3 above, Upadhyaya (pg. 36) discloses a slurry is sprayed/atomized by a single-fluid nozzle or a two-fluid nozzle.  Therefore, based on the teachings of Upadhyaya, it would be obvious to a person having ordinary skill in the art that the one or more sprayed slurries, as discussed in the rejection of claim 1 above, could be sprayed by a nozzle, such as a single-fluid nozzle or a two-fluid nozzle (i.e. multiple-fluid nozzle), as claimed.
Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bauer et al. (US 2008/0276652 – hereinafter Bauer), Jacques et al. (US2009/0176639 – hereinafter Jacques’639), Takei et al. (US 6,470,710 – hereinafter Takei), and Takei et al. (US 6,318,126 – hereinafter Pat’126) as applied to claim 1 above, and further in view of Upadhyaya (“Powder Metallurgy Technology”, Cambridge International Science Publishing, Aug. 2002, pg. 36) as applied to claim 3 above, and further in view of Fluent Inc. (“21.4.1 Atomizer Models”, http://jullio.pe.kr/fluent6.1/help/html/ug/node672.htm, available per Wayback Machine, May 20, 2008, 16 pages).
Regarding claim 4, Upadhyaya fails to disclose details of the spray/atomization single-fluid nozzle.  However, Fluent discloses a plain-orifice and pressure-swirl nozzle for spraying.  Therefore, it would be obvious based on the teachings of Upadhyaya and Fluent, the spray nozzle in the method of Jacques’639 in view of Takei and Pat’126 in the method of claims 1 and 3 above, is selected from a plain .
Response to Arguments
Applicant’s arguments with respect to claim(s) rejected over Pub’191, Rue, Jacques’639, Jacques, Hayes, and Takei have been considered but are moot, due to new grounds of rejection necessitated by the amendment.
However, the Examiner will address applicable arguments to the same references used in the new grounds of rejection.  
Applicant argues in the response filed Dec. 27, 2020 (pg. 7) Pub’191 says nothing about a submerged combustion, high-temperature glass composition or glass compositions suitable for fiberization, and proceeds to reference the Bauer reference incorporated by reference and the high-temperature glass compositions in this reference.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the compositions of Bauer or glass compositions suitable for fiberization) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As stated in the rejection of claims under 35 U.S.C. 112, Applicant has not clearly defined in the specification the terms “high temperature glass” or “high-temperature glass compositions” are the glass compositions in Table 1 of Bauer.  Therefore, the Examiner maintains the new rejections over Pub’191, Rue, Jacques’639, Jacques, Pat’126, and Takei.
Applicant’s arguments in regards to the Hayes reference are moot, since the new grounds of rejection do not apply the Hayes reference.
Applicant argues different nature of foam producing during production of high-temperature glasses.  As stated in the 35 U.S.C. 112 rejections above, Applicant has not clearly defined high-
Applicant comments there is a translation mistake in Takei, since elsewhere in the document the term “solution” and “suspension” are used. The Examiner disagrees, since a slurry is defined as a flowable suspension, and in Example 5 the suspension is “sprayed”, since the suspension is sprayed it is flowable and is also a slurry.
Applicant argues a person having ordinary skill in the art would not have been lead to combine the process of Pub’191 for sheet glass with those of Rue with the low temperature processes of Jacques’639.  However, this appears to be just a statement and there appears to be no argument as to specific errors in the rejection with the combination of Pub’191 in view of Rue and Jacques’639, therefore, it is not persuasive.
Arguments against the previous rejection that include aging are not addressed due to the new grounds of rejection presented in the office action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623.  The examiner can normally be reached on M-F: EST 5:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L HERRING/Primary Examiner, Art Unit 1741